Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
 Response to Arguments
3.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1, 5, 7-8, 12-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over TANABE (US 2017/0067741 A1) in view of KURAOKA (US 2019/0274016 A1). 
 	As per claim 1, TANABE teaches an information processing apparatus (TANABE, Fig.1, ¶0037, processing apparatus or communication apparatus) comprising: a state estimation section configured to estimate a state of a determined object (TANABE, Fig.1, ¶0039, geomagnetic sensor 16 which measure/estimate a state orientation of smartphone carried by user); and an output controller that controls output (TANABE, Fig.1, ¶0038, controller 10 which controls outputs); wherein information of the determined object is obtained from an inertial sensor (TANABE, Fig.1, ¶0038, information for determining device or smartphone state is received or obtained from acceleration sensor (i.e. inertial sensor), note that an acceleration sensor measure the direction and the magnitude of the acceleration acting on the smartphone . The acceleration sensor is an example of a first sensor.  The direction and the magnitude of the acceleration detected by the acceleration sensor are examples of information for determining whether the device is in the state of being in a train). 
 	However, TANABE does not explicitly teach determine, based on the estimated state of the determined object whether a calibration of an inertial sensor is executable; and control, based on the determination that the calibration of the inertial sensor is 
	In the same field of endeavor, KURAOKA teaches determine, based on the estimated state of the determined object whether a calibration of an inertial sensor is executable (KURAOKA, ¶0016 and ¶0057, determining based on calculated or estimated position/state of the subject vehicle whether a correction/calibration of an inertial navigation detector is executed; also see ¶0043); and control, based on the determination that the calibration of the inertial sensor is executable (KURAOKA, ¶0016 and ¶0057, control based on the correction of the inertial navigation execution), output of reliability information indicating reliability of object information that is information of the determined object (KURAOKA, ¶0016, issuing or outputting accurate/reliable information indicating accuracy or reliability of subject vehicle position mapping information that is information of the subject vehicle), wherein the information of the determined object is obtained based on an output of the inertial sensor (KURAOKA, ¶0016, the map information of the position of the subject vehicle received based on the output of the inertial navigation detector). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of KURAOKA into invention of TANABE in order to issue an emergency notification in case of a state of emergency by detecting a position of subject vehicle and acquiring map information around the subject vehicle to maintain high accuracy of the subject vehicle’s position. 

 	As per claim 7 as applied to claim 1 above, TANABE teaches, wherein the reliability information includes an execution status of the calibration (TANABE, fig.2, S102 and S104 are the two execution state or status of the calibration such as stopping the calibration or enabling the calibration).  
As per claim 8 as applied to claim 1 above, TANABE teaches, wherein the output controller is further configured to control output of the object information based on the estimated state (TANABE, Fig.1, ¶0038-39, controllers control the smartphone information based on determined state of the smartphone such as being in the train or not).  
 	As per claim 12 as applied to claim 1 above, TANABE teaches, further comprising a calibration section configured to execute the calibration (TANABE, Fig.1, ¶0028, and control program 9A that performs the calibration).  

 	As per claim 13 as applied to claim 12 above, TANABE teaches wherein in a case where the estimated state of the determined object is one of standing still or 
 	As per claim 15 as applied to claim 1 above, TANABE teaches, wherein the object information includes at least one of a position, a heading, an attitude, a velocity, an angular velocity, or an acceleration of the object (TANABE, Fig.1, ¶0039-40, information such as direction/heading, velocity, angular velocity of the smartphone).  
 	As per claim 16 as applied to claim 1 above, TANABE teaches, wherein the inertial sensor comprises at least one of a gyroscope sensor or an acceleration sensor (TANABE, Fig.1, ¶0038, acceleration sensor 15). 
 	As per claim 17, TANABE teaches an information processing method (TANABE, Fig.1, ¶0038, information processing method), comprising: estimating a state of a determined object (TANABE, Fig.1, ¶0039, measure/estimate a state orientation of smartphone carried by user); controlling an output (TANABE, Fig.1, ¶0038, controller 10 which controls the output); wherein information of the determined object is obtained from an inertial sensor (TANABE, Fig.1, ¶0038, information for determining device or smartphone state is received or obtained from acceleration sensor (i.e. inertial sensor), note that an acceleration sensor measure the direction and the magnitude of the acceleration acting on the smartphone . The acceleration sensor is an example of a first sensor.  The direction and the magnitude of the acceleration detected by the acceleration sensor are examples of information for determining whether the device is in the state of being in a train).  

	In the same field of endeavor, KURAOKA teaches determining, based on the estimated state of the determined object whether a calibration of an inertial sensor is executable (KURAOKA, ¶0016 and ¶0057, determining based on calculated or estimated position/state of the subject vehicle whether a correction/calibration of an inertial navigation detector is executed; also see ¶0043); and controlling, based on the determination that the calibration of the inertial sensor is executable (KURAOKA, ¶0016 and ¶0057, control based on the correction of the inertial navigation execution), output of reliability information indicating reliability of object information that is information of the determined object (KURAOKA, ¶0016, issuing or outputting accurate/reliable information indicating accuracy or reliability of subject vehicle position mapping information that is information of the subject vehicle), wherein the information of the determined object is obtained based on an output of the inertial sensor (KURAOKA, ¶0016, the map information of the position of the subject vehicle received based on the output of the inertial navigation detector). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of KURAOKA into invention of TANABE in order to issue an emergency notification in case 
As per claim 18, TANABE teaches a non-transitory computer-readable medium having stored thereon (TANABE, Fig.1, ¶0024, storage medium such as memory card), computer-executable instructions (TANABE, Fig.1, ¶0024, computer program or instructions) which, when executed by a processor (TANABE, Fig.1, controller 10), cause the processor to execute operations, the operations comprising: estimating a state of a determined object (TANABE, Fig.1, ¶0039, measure/estimate a state orientation of smartphone carried by user); controlling and output (TANABE, Fig.1, ¶0038, controller 10 which controls the output); wherein information of the determined object is obtained from an inertial sensor (TANABE, Fig.1, ¶0038, information for determining device or smartphone state is received or obtained from acceleration sensor (i.e. inertial sensor), note that an acceleration sensor measure the direction and the magnitude of the acceleration acting on the smartphone . The acceleration sensor is an example of a first sensor.  The direction and the magnitude of the acceleration detected by the acceleration sensor are examples of information for determining whether the device is in the state of being in a train). 
	However, TANABE does not explicitly teach determining, based on the estimated state of the determined object whether a calibration of an inertial sensor is executable; and controlling, based on the determination that the calibration of the inertial sensor is executable, output of reliability information indicating reliability of object information that 
	In the same field of endeavor, KURAOKA teaches determining, based on the estimated state of the determined object whether a calibration of an inertial sensor is executable (KURAOKA, ¶0016 and ¶0057, determining based on calculated or estimated position/state of the subject vehicle whether a correction/calibration of an inertial navigation detector is executed; also see ¶0043); and controlling, based on the determination that the calibration of the inertial sensor is executable (KURAOKA, ¶0016 and ¶0057, control based on the correction of the inertial navigation execution), output of reliability information indicating reliability of object information that is information of the determined object (KURAOKA, ¶0016, issuing or outputting accurate/reliable information indicating accuracy or reliability of subject vehicle position mapping information that is information of the subject vehicle), wherein the information of the determined object is obtained based on an output of the inertial sensor (KURAOKA, ¶0016, the map information of the position of the subject vehicle received based on the output of the inertial navigation detector). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of KURAOKA into invention of TANABE in order to issue an emergency notification in case of a state of emergency by detecting a position of subject vehicle and acquiring map information around the subject vehicle to maintain high accuracy of the subject vehicle’s position. 
TANABE (US 2017/0067741 A1) in view of KURAOKA (US 2019/0274016 A1) and further in view of AKANO (JP 2009-229295 A). 
 	As per claim 3 as applied to claim 1 above, TANABE in view of KURAOKA teaches all the limitation substantially as claimed in claim 1. However, TANABE in view of KURAOKA does not explicitly teach wherein the output controller is further configured to control the output of the reliability information based on at least one of a length of a period in a case the estimated state is the state in which the calibration is executable, or a length of a period in case the estimated state is a state in which the calibration is not executable.  
 	In the same field of endeavor, AKANO teaches wherein the output controller is further configured to control the output of the reliability information based on at least one of a length of a period in a case the estimated state is the state in which the calibration is executable (AKANO, ¶0047-48, reliability index or information based on time intervals (i.e. 1 second) when correction/calibrated data is received therefore executed), or a length of a period in case the estimated state is a state in which the calibration is not executable (AKANO, ¶0046, time interval when the correction/calibrated data is not received therefore not executed). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of applicant’s claimed invention to have incorporated the teaching of
AKANO into invention of TANABE and KURAOKA in order to calculate reliability index indicating the degree of reliability of positioning information, concerning the positioning information positioned with a GPS-receiving part mounted on a moving object terminal 
 	 
 	As per claim 10 as applied to claim 8 above, TANABE in view of KURAOKA teaches all the limitation substantially as claimed in claim 8. However, TANABE in view of KURAOKA does not explicitly teach, wherein in a case where the estimated state continues to be a state where the calibration is not executable for a determined time period or longer, the output controller is further configured to control stoppage of an update of the output of the object information.  
 	In the same field of endeavor, AKANO teaches wherein in a case where the estimated state continues to be a state where the calibration is not executable for a determined time period or longer, the output controller is further configured to control stoppage of an update of the output of the object information (AKANO, ¶0045 and ¶0050, when the correction/calibration data is received (therefore executed) for a regular time interval then the status information is updated such as status information is set to 1, therefore when the correction/calibration data is not received (therefore not executed) for a regular time interval then the status information is not updated or the update execution stops). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of applicant’s claimed invention to have incorporated the teaching of
AKANO into invention of TANABE and KURAOKA in order to calculate reliability index indicating the degree of reliability of positioning information, concerning the positioning 
C)	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over TANABE (US 2017/0067741 A1) in view of KURAOKA (US 2019/0274016 A1) and further in view of MIKURIYA (US 2018/0176732 A1). 
As per claim 4 as applied to claim 1 above, TANABE in view of KURAOKA teaches all the limitation substantially as claimed in claim 1. However, TANABE in view of KURAOKA does not explicitly teach, wherein in a case where the estimated state is a state where the calibration is not executable, the output controller is further configured to control output of the object information to output the reliability information indicating a reduction in the reliability of the object information.  
 	In the same field of endeavor, MIKURIYA teaches wherein in a case where the estimated state is a state where the calibration is not executable, the output controller is further configured to control output of the object information to output the reliability information indicating a reduction in the reliability of the object information (MIKURIYA, ¶0079, when no calibration instruction is issued or outputted the accuracy or reliability information of mobile terminal position decreases or reduces). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of applicant’s claimed invention to have incorporated the teaching of


D)	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over TANABE (US 2017/0067741 A1) in view of KURAOKA (US 2019/0274016 A1) and further in view of MITSUNAGA (US 2016/0089566 A1). 
 	As per claim 6 as applied to claim 1 above, TANABE in view of KURAOKA teaches all the limitation substantially as claimed in claim 1. However, TANABE in view of KURAOKA does not explicitly teach, wherein the calibration comprises a calibration of a zero-point bias of the inertial sensor.
 	In the same field of endeavor, MITSUNAGA teaches wherein the calibration comprises a calibration of a zero-point bias of the inertial sensor (MITSUNAGA, ¶0009 and ¶0021, calculation/calibration of zero-point bias of the sensor (i.e. inertial sensor)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of
MITSUNAGA into invention of TANABE and KURAOKA in order to provide a sensor that can be used for reducing the time required for detecting a stationary period of a measurement target, and a motion measurement system and a method of motion measurement that can reduce the time required for detecting a stationary period of a measurement target, using the sensor (MITSUNAGA, ¶0006). 
  	As per claim 14 as applied to claim 1 above, TANABE in view of KURAOKA teaches all the limitation substantially as claimed in claim 1. However, TANABE in view 
 	In the same field of endeavor, MITSUNAGA teaches a detector configured to that detect the object information based on  a signal value of the inertial sensor (MITSUNAGA, ¶0075 and ¶0078, detecting (i.e. detector) the user swing motion based on digital signal (acceleration data) of the acceleration sensor). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of
MITSUNAGA into invention of TANABE and KURAOKA in order to provide a sensor that can be used for reducing the time required for detecting a stationary period of a measurement target, and a motion measurement system and a method of motion measurement that can reduce the time required for detecting a stationary period of a measurement target, using the sensor (MITSUNAGA, ¶0006). 

E)	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over TANABE (US 2017/0067741 A1) in view of KURAOKA (US 2019/0274016 A1) and further in view of YANG (US 2012/0326922 A1). 
 	As per claim 9 as applied to claim 8 above, TANABE in view of KURAOKA teaches all the limitation substantially as claimed in claim 8. However, TANABE in view of KURAOKA does not explicitly teach, wherein the output controller is further configured to control the output of the object information and the reliability information to indicate the reliability of the object information based on a method of presentation of the object information.  

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of
YANG into invention of TANABE and KURAOKA in order to obtain position information for a moving mobile device with increased accuracy and reduced power consumption (YANG, abstract).
F)	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over TANABE (US 2017/0067741 A1) in view of KURAOKA (US 2019/0274016 A1) and further in view of Toda (US 2011/0106450 A1). 
 	As per claim 11 as applied to claim 1 above, TANABE in view of KURAOKA teaches all the limitation substantially as claimed in claim 1. However, TANABE in view of KURAOKA does not explicitly teach wherein the state estimation section is further configured to estimate the state of the determined object based on a signal value of the inertial sensor.  
In the same field of endeavor, Toda teaches wherein the state estimation section is further configured to estimate the state of the determined object based on a signal 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of
Toda into invention of TANABE and KURAOKA in order to compare the outputs of the GPS positioning module and the outputs of the integrated positioning calculation module to judge the reliability of output data from the integrated positioning calculation module and the abnormality of external support data (Toda, abstract). 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249.  The examiner can normally be reached on Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643